Citation Nr: 1314490	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  11-30 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a chronic right knee strain.

2.  Entitlement to a rating higher than 20 percent for a chronic left knee strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active military service from November 1989 to March 1990 and from September 1990 to September 1994.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a 10 percent rating for a chronic right knee strain and confirmed and continued a 20 percent rating for a chronic left knee strain.

In his November 2011 Substantive Appeal to the Board (on VA Form 9), the Veteran checked the box indicating he wanted a hearing at his local RO before a Veterans Law Judge (VLJ) of the Board.  A videoconference hearing before the Board resultantly was scheduled for December 7, 2012; however, the attorney representing him at the time, Andrew L. Wener, withdrew the hearing request prior to the hearing.  Mr. Wener also filed a motion in November 2012 to withdraw as the Veteran's representative in this appeal because of an irreconcilable conflict.  In January 2013 the undersigned VLJ of the Board granted the attorney's motion to withdraw his representation of the Veteran in this appeal.  The Veteran has not since appointed any other representative; therefore, he is proceeding pro se.

The Board also sees that a February 2010 VA examination report indicates the Veteran was then currently unemployed, and the more recently dated evidence in the file does not reveal anything to the contrary.  Thus, the issue of entitlement to a TDIU has been raised by the record inasmuch as the Veteran's unemployability is perhaps the result of the right and left knee disabilities at issue in this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which, in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is predicated on the service-connected disabilities for which the Veteran is requesting higher ratings in this appeal.  Since, however, this derivative TDIU claim has not been initially considered by the RO and requires further development before being decided, the Board is remanding it to the RO via the Appeals Management Center (AMC).  VA's Office of General Counsel has indicated that remanding the derivative TDIU claim in this circumstance does not preclude the Board from going ahead and deciding the claims for higher ratings for the disabilities forming the basis of the derivative TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  In this particular instance, however, even the underlying claims for higher ratings for the right and left knee disabilities require further development before being decided on appeal, so they, too, are being remanded to the RO via the AMC.



REMAND

Further development is necessary prior to adjudicating these increased-rating claims for the right and left knee disabilities on their merits.  The Veteran last underwent a VA compensation examination assessing the severity of these knee disabilities in February 2010, more than 3 years ago.  The examination report shows diagnoses of chronic bilateral knee pain, chondromalacia of the patellae/patellofemoral syndrome, and no radiographic findings of significant degenerative or 
post-traumatic changes.

In late March 2010, so the very next month, the Veteran presented to a VA outpatient clinic with complaints concerning his left knee especially.  He said he was having chronic difficulties with this knee, noting it "goes out" on him.  It also was noted he had swelling of both knees.  Notably, during the February 2010 VA examination, both knees were stable to varus and valgus stresses, as well as Lachman's test, and there was no evidence of swelling in either knee.

The Board also sees that, in the Veteran's November 2010 Notice of Disagreement (NOD), so later that same year, his former attorney argued the RO had decided these increased-rating claims in June 2010 without considering upcoming left knee surgery that had been scheduled but later cancelled due to pulmonary conditions.  The attorney also indicated right knee surgery was going to be pursued as well.  Enclosed with the NOD was an undated VA treatment note showing a diagnostic assessment of knee pain along with a notation that the Veteran was a candidate for arthroscopy in the past but that surgery was postponed secondary to pulmonary issues.  (The record shows he underwent a pulmonary endoscopy in late February 2010).  X-rays of his knees apparently were taken that same day and it was noted that a referral would then be re-explored.


The Veteran needs to be reexamined to reassess the severity of his service-connected right and left knee disabilities, not just as a matter of course because of the amount of time that has passed since his last VA compensation examination, rather, more so because the subsequently dated evidence mentioned shows additional complaints and suggests a worsening of these disabilities since the February 2010 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (VA is not obligated to provide another examination based on mere passage of time since an otherwise adequate examination); but see, too, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); and Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

The derivative TDIU claim also needs to be considered.  A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  But even if a Veteran does not have sufficient ratings to satisfy these threshold minimum requirements of § 4.16(a) for consideration of a TDIU, he may establish his entitlement to this benefit alternatively on an extra-schedular basis under the provisions of § 4.16(b) if it is shown he is indeed unemployable because of his service-connected disability or disabilities.

Thus, the Board must determine whether there are circumstances, apart from any non-service connected conditions and advancing age, which would justify a TDIU, either on a schedular or extra-schedular basis.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

At the moment, service connection is only in effect for these right and left knee disabilities, rated as 10- and 20-percent disabling, respectively.  There has been a combined 30 percent rating effectively since December 18, 2003, when also considering the bilateral factor.  38 C.F.R. §§ 4.25, 4.26.  Therefore, the Veteran does not currently meet the criteria for a TDIU on a schedular basis, that is, under 38 C.F.R. § 4.16(a), because neither of his service-connected disabilities is rated as at least 40-percent disabling, nor do they combine to at least 70-percent disabling.

However, as explained, a TDIU also may be granted on an extra-schedular basis under § 4.16(b) even though he fails to meet these percentage requirements, if it is established he is unemployable on account of these service-connected disabilities.  The Board is precluded from assigning a TDIU on this special alternative basis in the first instance, however, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).


Therefore, in addition to reassessing the severity of the Veteran's right and left knee disabilities, the VA examiner should also assess the severity of these disabilities in relation to the Veteran's ability to obtain and maintain substantially gainful employment versus just what would be considered marginal employment in comparison.  If it is determined he is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities, then the examiner should indicate the approximate date of onset of this total occupational impairment.  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  To date, no VA examiner has opined regarding the impact of the Veteran's service-connected disabilities on his employment/employability.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a Veterans Claims Assistance Act (VCAA) notice letter apprising him of the type of evidence and information needed to substantiate his derivative claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence. 

Ask him whether he has received any additional (more recent) evaluation or treatment for his service-connected right and left knee disabilities.  If he has, and the records are not already in the file, then obtain them with his cooperation, including all records of evaluation or treatment he has received from VA for these service-connected disabilities since August 2010.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify him of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional evidence, schedule an appropriate VA compensation examination to reassess the severity of the service-connected right and left knee disabilities - including to determine their impact, either individually or in combination, on the Veteran's employability.  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.

After examining the Veteran and reviewing the file, including a complete copy of this remand, the examiner is asked to specifically address the following:

a.  Identify and describe all symptoms and manifestations attributable to the service-connected chronic right and left knee strains.  All necessary diagnostic testing and evaluation should be performed, including testing of the range of motion of the right and left knees on extension and flexion.

b.  Indicate whether there is recurrent subluxation or lateral instability of the right and/or left knee and, if there is, whether it is slight, moderate, or severe.

c.  Determine whether the right and/or left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knees, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995). 

d.  Assess the severity of these service-connected right and left knee disabilities on the Veteran's ability to obtain and maintain substantially gainful employment versus just what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not any impact on account of his age or disabilities that are not service connected.  

If it is determined he is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  In doing so, the examiner is asked to reconcile any opinion with all evidence of record.

It is imperative the examiner discuss the rationale of the opinions in response to these questions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate these increased-rating claims concerning the right and left knee disabilities, as well as the derivative TDIU claim, including considering whether, based on this additional medical opinion obtained on remand, this derivative claim should be referred for extra-schedular consideration under the special provisions of 38 C.F.R. § 4.16(b).  If these claims are denied, send the Veteran a supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


